Title: To James Madison from James Monroe, 18 December 1804
From: Monroe, James
To: Madison, James


Dear Sir
Bordeaux Decr. 18. 1804.
You may consider the letter wh. accompanies this either as a publick or private one as is most proper. If it may be taken as a private one that will be most agreeable to me, for reasons you will readily conceive. I intended to have written you fully on my private concerns, but really I have not time, as I do not wish to delay my departure a moment for Madrid, whither I set out in an hour or two. I must leave my private concerns to my friends, especially to the care of Mr. Jones and yrself, who will direct as you think best with my property to meet my debts. Tazewell writes me not to be uneasy on his acct. I have left Mrs. Monroe with Mrs. Skipwith within a mile of St Germain in the country. Our daughter is with Mdme. Campan. My unavoidable expences, wh. are vouched, have already run far beyond what I expected. In short it is impossible not to incur considerable expence. My family will be at my own expence where they are. The mules from Bayone to Madrid cost 100. Louis, without other charges. Without relays it wod. have been only half—but altho’ the difference in the time I hear will be not so great as I at first understood, yet un⟨der⟩ the orders given I shall continue the relay. I beg you to make my best respects to the President, to Mr. Jones & other friends, & that you will present those of Mrs. Monroe & myself to Mrs. Madison. I am sincerely your friend & servant
Jas. Monroe
